SANDSTROM, Justice,
dissenting.
[¶ 11] Because the majority reverses on the basis of an issue not raised by the parties, I respectfully dissent.
[¶ 12] Hehn raised only one issue on appeal:
Was there clear and convincing evidence Mr. Hehn is a sexually dangerous individual and likely to engage in further acts of sexually predatory conduct?
[¶ 13] There is more than sufficient evidence to justify the district court’s finding that Hehn is a sexually dangerous individual and likely to engage in further acts of sexually predatory conduct.
[¶ 14] The majority reverses on an issue not raised. See Interest of L.D.M., 2011 ND 25, ¶ 10, 793 N.W.2d 778 (Sandstrom, J., dissenting). I would affirm.
[¶ 15] DALE V. SANDSTROM